Title: To Alexander Hamilton from William Ellery, 26 August 1791
From: Ellery, William
To: Hamilton, Alexander


Collector’s Office [Newport, Rhode Island]Augt. 26th 1791
Sir,
Agreeably to my expectation the Sloop Betsy is condemned, and is to be sold on the 14th. day of the next month. I should be happy to receive your direction with respect to the conduct of the Officers of the Customs as to the sale of said Sloop, prior to the day of sale; and it would add to my happiness if at the same time you would give me your opinion how the monies arising from the sale should be distributed among the Offrs. of the Customs. The forfeiture of the Betsy was for a breach of the old Collection Law made at a time when the Surveyor for North Kingstown had not received his Commission; nor I believe any other Surveyor for this District excepting the Surveyor for this Port; and there is a difference between the old and new Collection Law with regard to the manner of distribution. By the old Law the United States are to receive one moiety, and the other moiety is to be divided into three equal parts, and paid to the Collector Naval Offr. and Surveyor of the District wherein the same shall have been incurred &c. By the new Law the moiety which falls to the Offrs. is to be divided into equal parts, and paid to the Collector and Naval Offe. of the District, and Surveyor of the Port, wherein the same shall have been incurred, or to such of the sd. Offrs. as there may be in the said District. Has any Offr. a right to a share of the moiety to be distributed in the present case, beside the Collr. & Naval Offr., and if any what Surveyor?
I am Sir   Yr. most obedt. servant
W Ellery Collr A: Hamilton Secry of Treasy
